 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454Atlas Insulation, Incorporated and International As-sociation of Heat and Frost Insulators & Asbes-tos Workers, AFLŒCIO, Local 114.  Case 15ŒCAŒ16365 October 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the complaint.  Upon a charge and amended charge filed by the Union on November 13, 2001, and January 28, 2002, the General Counsel issued the com-plaint on January 31, 2002, against Atlas Insulation, Inc., the Respondent, alleging that it has violated Section 8(a)(1), (3), and (5) of the Act.1  The Respondent failed to file an answer. On March 8, 2002, the General Counsel filed a Motion for Summary Judgment with the Board.  On March 11, 2002, the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letter dated February 22, 2002, notified the Respondent that unless an answer was received by March 4, 2002, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a corporation with its principal office and place of business in Jackson, Mississippi (the office), has been engaged in the business of installing industrial insulation.  During the 12-month                                                            1 On February 25, 2002, the Acting Regional Director issued an erra-tum correcting a date in par. 13 of the complaint. period ending January 31, 2002, a representative period, the Respondent, in conducting its business operations, performed services valued in excess of $50,000 in States other than Mississippi, and purchased and received at its Jackson, Mississippi office, as well as various jobsites within Mississippi, goods valued in excess of $50,000 directly from points outside the State of Mississippi.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, and that International Association of Heat and Frost Insulators & Asbestos Workers, AFLŒCIO, Local 114 is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, Jim Scott and Charles ﬁJuniorﬂ Hallman were the coowners of the Respondent, and have been supervisors of the Respondent within the meaning of Section 2(11) of the Act and agents of the Respondent within the meaning of Section 2(13) of the Act. On about August 17, 2001, the Respondent, by Jim Scott at the office on two occasions, promised its em-ployees benefits if they would withdraw their member-ship in the Union; solicited its employees to withdraw their membership in the Union; and solicited its employ-ees to persuade other employees to withdraw their mem-bership in the Union. The Respondent, by Charles ﬁJuniorﬂ Hallman at the office, on about September 1, 2001, informed its em-ployees that they were assigned to distant jobsites be-cause of their union activities; and on about September 18, 2001, informed its employees that it was surveying its employees™ union activities, and that the Respondent could not trust its employees because they engaged in union activities. Since about September 2001, the Respondent has as-signed its employees who were union supporters to more onerous working conditions by assigning them to distant jobsites. On about September 11, 2001, the Respondent termi-nated Phillip Jordan, and on about September 18, 2001, the Respondent terminated Kenny Mixon Jr. and Kimmy Mixon. On about October 25, 2001, the Respondent laid off Albert Dunaway, Ben Hawkins, George Hawkins, Den-nis McCullough, Robert McDaniel, and Joey Smith.  On about October 31, 2001, the Respondent laid off Steven McKenzie, Jimmy Price, Adam Thornton, and other similarly situated employees who names are currently unknown. The Respondent terminated and laid off the above em-ployees, and assigned them to distant jobsites because the employees joined or assisted the Union and engaged 338 NLRB No. 47  ATLAS INSULATION INCORPORATED 455in concerted activities, and to discourage employees from 
engaging in these activities. 
The following employees of the Respondent (the unit), 
constitute a unit appropriate for the purposes of collective 
bargaining within the meaning of Section 9(b) of the Act: 
 All full time and part time insulators and applicators 
employed by Atlas Insulation, Incorporated; excluding 
all office clerical employees
, guards, professional em-
ployees and supervisors as defined in the Act. 
 On about February 9, 2001, the Respondent, an em-
ployer engaged in the building and construction industry, 
entered into a collective-ba
rgaining agreement effective 
for the period February 9, 2001 through June 30, 2002, 
by which it recognized the Union as the exclusive collec-
tive-bargaining representative of the unit. 
Since about February 9, 2001, pursuant to the agree-
ment described above, the Union has been recognized as 

the exclusive collective-bargaining representative of the unit by the Respondent without regard to whether the 
majority status of the Union had ever been established 
under the provisions of Section 9(a) of the Act. 
On September 14, 2001, a representation election was 
conducted among the employees in the unit and, on Oc-

tober 31, 2001, the Union was certified as the exclusive 
collective-bargaining repr
esentative of the unit. 
For the period from February 9, 2001 through October 
31, 2001, and at all material times on and after October 
31, 2001, based on Section 9(a) of the Act, the Union has 
been the exclusive collective-bargaining representative of the unit. 
Since about April 2001, the Respondent, contrary to 
the requirements of the coll
ective-bargaining agreement, 
failed and/or refused to (1) provide the Union with re-
ports listing manpower and man-hours worked; (2) remit 
union dues deducted from bargaining unit employee 
wages; (3) pay medical benefits; and (4) pay pension 
benefits. 
Since about July 1, 2001, the Respondent failed and/or 
refused to grant pay raises as required by the agreement. 
Since about August 2001, on at least seven separate 
occasions, the Respondent has failed and refused to use 
the Union™s hiring hall to hire employees as required by 
the agreement, and has directly hired employees. 
Since about September 2001, the Respondent failed 
and/or refused to pay wage
 rates as required by the 
agreement. 
The subjects set forth above relate to wages, hours, and 
other terms and conditions of employment of the unit, 
and are mandatory subjects for the purposes of collective 
bargaining.  The Respondent engaged in the conduct 
described above without obtaining the Union™s consent 
with respect to this conduct and its effects. 
On about August 17, 2001, the Respondent on two 
separate occasions, by Jim Sc
ott at the office, bypassed the Union and dealt directly with unit employees by ne-
gotiating with them regarding their health insurance 
benefits and rates of pay. 
In about September 2001, the Respondent, by Charles 
ﬁJuniorﬂ Hallman at the office, bypassed the Union and 

dealt directly with its unit employees by negotiating with 
them regarding their rates of pay. 
Since about September 19, 2001, the Respondent has 
withdrawn its recognition of the Union as the exclusive 
collective-bargaining representative of the unit, and has 
failed and refused to meet and deal with the Union as the 
exclusive collective-bargaining representative of the unit 
with respect to terms and conditions of employment. 
CONCLUSIONS OF LAW 1.  The Respondent has interfered with, restrained, and 
coerced employees in the ex
ercise of the rights guaran-
teed in Section 7 of the Act, in violation of Section 

8(a)(1) of the Act, by promising benefits to employees; 
soliciting employees to withdraw their membership in 
the Union; soliciting employees to persuade other em-
ployees to withdraw from the Union; informing employ-
ees that they were assigned to distant jobsites because of 
their union activities; and telling employees that the Re-
spondent was surveying their union activities and that it could not trust its employees
 because they engaged in 

union activities. 
2.  In addition, by assigning employees to distant job-
sites, and terminating and laying them off because they 
supported the Union and engaged in concerted activities, 
the Respondent has discriminated in regard to the hire or 
tenure or terms or conditions of employment of its em-
ployees, thereby discouraging membership in a labor or-
ganization in violation of Section 8(a)(3) and (1) of the 
Act. 3.  Further, the Respondent has failed and refused to 
bargain with the exclusive collective-bargaining represen-tative of its employees in violation of Section 8(a)(5) and 

(1) of the Act by (1) terminating and laying off employ-
ees;2 (2) failing and/or refusing to (a) provide the Union 
                                                          
 2 Member Cowen would deny the General Counsel™s Motion for 
Summary Judgment insofar as it alleges that these unlawful discharges 
and layoffs also violate Sec. 8(a)(5) and (1) of the Act.  In Member 
Cowen™s view, unlawful discharges 
and layoffs cannot derivatively be 
found to be a bargaining violation. 
 In this regard, Member Cowen 
notes that even after bargaining an employer may not discriminate 

against employees in violation of Sec. 8(a)(3) of the Act, and a union™s 
agreement to such discrimination w
ould itself constitute an independent 
violation of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456with reports listing manpower and man-hours worked; (b) 
remit union dues deducted from unit employees™ wages; 
(c) pay wage rates and medical
 and pension benefits; (d) 
grant pay raises; and (e) use the Union™s hiring hall, all as 
required by the collective-ba
rgaining agreement; (3) by-
passing the Union and dealing directly with employees; 

and (4) withdrawing recognition of the Union. 
The Respondent™s unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 

desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(3) 
and (1) by assigning unit employees who were union 
supporters to more onerous 
working conditions by as-signing them to distant jobsites, we shall order the Re-
spondent to rescind the discriminatory work assignments 
and reassign the employees to duties and conditions they 
had prior to September 2001. 
Further, having found that the Respondent has violated 
Section 8(a)(3) and (1) by terminating Phillip Jordan, 

Kenny Mixon Jr., and Kimmy Mixon, and by laying off 
Albert Dunaway, Ben Hawkin
s, George Hawkins, Dennis 
McCullough, Robert McDaniel, Steven McKenzie, Jimmy 

Price, Joey Smith, Adam Thornton, and other similarly 
situated employees,
3 we shall order the Respondent to 
offer the discriminatees full re
instatement to their former 
jobs, or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority or 
any other rights or privileges previously enjoyed. 
We also shall order the Respondent to make the named 
and similarly situated discriminatees whole for any loss 
of earnings and other benefits suffered as a result of the 
discrimination against them.  Backpay shall be computed 
in accordance with F. W. Woolworth Co
., 90 NLRB 289 
(1950), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  The Respondent 
shall expunge from its files any references to the unlaw-
ful terminations and layoffs, and notify the named and 

similarly situated discriminatees in writing that this has 
been done and that the terminations and layoffs will not 
be used against them in any way. 
In addition, having found that the Respondent has 
failed and refused to comply with the terms of the par-
ties™ February 9, 2001 through June 30, 2002 collective-
bargaining agreement, we shall order the Respondent to 
(1) provide the Union with reports listing manpower and 
                                                          
                                                           
3 The identity of these individuals shall be ascertained at the compli-
ance stage of this proceeding. 
man-hours worked; (2) remit to the Union dues deducted 
from bargaining unit employees™ wages, with interest as 
prescribed in New Horizons for the Retarded, supra; (3) pay the delinquent medical and pension benefits that 
have not been paid since April 2001;
4 (4) reimburse unit 
employees for any expenses ensuing from its failure to 

make the required medical and pension benefit payments, 
as set forth in 
Kraft Plumbing & Heating
, 252 NLRB 
891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), 

such amounts to be computed in the manner set forth in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971), with interest as prescribed 

in 
New Horizons for the Retarded, supra;5 (5) grant pay 
raises and pay the wage rates required by the collective-

bargaining agreement, pursuant to 
Ogle Protection Ser-
vice, supra, with interest as prescribed in 
New Horizons 
for the Retarded
, supra; and (6) use the Union™s hiring 
hall to hire employees. 
In order to remedy the Respondent™s unlawful failure 
to comply with the contractual hiring hall provisions, we 
shall order the Respondent, pursuant to 
J. E. Brown Elec-
tric, 315 NLRB 620 (1994), to offer immediate and full 
employment to those applicants who would have been 
referred to the Respondent by the Union were it not for 
the Respondent™s unlawful conduct, and to make them 
whole for any losses suffered by reason of the Respon-
dent™s failure to hire them.  Reinstatement and backpay 
issues will be resolved by a 
factual inquiry at the compli-
ance stage of the proceeding. 
 Id.  Backpay shall be com-
puted in accordance with F. W. Woolworth Co.
, supra, plus interest as prescribed in 
New Horizons for the Re-tarded
, supra. Finally, having found that the Respondent has violated 
Section 8(a)(5) and (1) by withdrawing recognition from 
the Union, we shall order the Respondent to recognize 
the Union and bargain with it in good faith as the exclu-
sive collective-bargaining re
presentative of the unit em-
ployees, and, if an understanding is reached, to embody 
the understanding in a signed agreement. 
To ensure that the employees
 are accorded the services 
of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry  4 Including any additional amounts a
pplicable to such delinquent payments as determined pursuant to 
Merryweather Optical Co., 240 
NLRB 1213, 1216 fn. 7 (1979). 
5 To the extent that an employee has made personal contributions to 
a fund that are accepted by the fund 
in lieu of the employer™s delin-
quent contributions during the period of the delinquency, the respon-
dent will reimburse the employee, 
but the amount of such reimburse-
ment will constitute a setoff to the amount that the respondent other-
wise owes the fund. 
 ATLAS INSULATION INCORPORATED 457Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Atlas Insulation, Incorporated, Jackson, 
Mississippi, its officers, agen
ts, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain collectively with In-
ternational Association of Heat and Frost Insulators & 

Asbestos Workers, AFLŒCIO, Local 114 as the exclusive 
collective-bargaining representative of the employees in 
the following unit: 
 All full time and part time insulators and applicators 
employed by Atlas Insulation, Incorporated; excluding 
all office clerical employees
, guards, professional em-
ployees and supervisors as defined in the Act. 
 (b) Withdrawing its recognition of the Union as the 
exclusive collective-bargaining representative of the unit 
employees. 
(c) Bypassing the Union and dealing directly with unit 
employees by negotiating with them regarding their 

health insurance benefits and rates of pay. 
(d) Promising employees benefits if they withdraw 
their membership in the Union. 
(e) Soliciting employees to withdraw their membership 
in the Union. 
(f) Soliciting employees to pe
rsuade other employees 
to withdraw their membership in the Union. 
(g) Informing employees that
 they were assigned to 
distant jobsites because of their union activities. 
(h) Informing employees that it was surveying its em-
ployees™ union activities. 
(i) Telling employees that it could not trust its employ-
ees because they engaged in union activities. (j) Assigning employees more onerous working condi-
tions by assigning them to di
stant jobsites because they are union supporters. 
(k) Terminating or laying o
ff employees because they 
engage in union and concerted activities. 
(l) Failing and refusing to provide the Union with re-
ports listing manpower and man-hours worked, as re-

quired by the February 9, 2001 through June 30, 2002 
collective-bargaining agreement between the Respondent 
and the Union. 
(m) Failing and refusing to remit union dues deducted 
from unit employees™ wages, as required by the agreement. 
(n) Failing and refusing to pay medical and pension 
benefits, as required by the agreement. 
(o) Failing and refusing to grant pay raises and pay 
wage rates, as required by the agreement. 
(p) Failing and refusing to use the Union™s hiring hall 
to hire employees, as re
quired by the agreement. 
(q) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, meet and bargain with the Union as the 
exclusive collective-bargaining representative of the unit 
employees concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the 
understanding in a signed agreement. 
(b) Reassign all employees who were assigned more 
onerous working conditions by being assigned to distant 
jobsites to the duties and conditions they had prior to 
September 2001. 
(c) Within 14 days from the date of this Order, offer
 Albert Dunaway, Ben Hawkins, George Hawkins, Phillip 

Jordan, Dennis McCullough, Robert McDaniel, Kenny 
Mixon Jr., Kimmy Mixon, and Joey Smith, full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority or other rights and privileges 

previously enjoyed. 
(d) Within 14 days from the date of this Order, offer 
Steve McKenzie, Jimmy Price, Adam Thornton, and all 

other similarly situated employees laid off on October 
31, 2001, full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or other 
rights and privileges previously enjoyed. 
(e) Make whole
 Albert Dunaway, Ben Hawkins, 
George Hawkins, Phillip Jordan, Dennis McCullough, 

Robert McDaniel, Steve McKenzie, Kenny Mixon Jr., 
Kimmy Mixon, Jimmy Price, Joey Smith, Adam Thorn-
ton, and the similarly situat
ed employees, for any loss of 
earnings and other benefits suffered as a result of their 
unlawful terminations and layoffs, with interest, in the 
manner set forth in the remedy section of this decision. 
(f) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful terminations 

of Phillip Jordan, Kenny Mixon Jr., and Kimmy Mixon, 
and the unlawful layoffs of Albert Dunaway, Ben Haw-
kins, George Hawkins, Dennis McCullough, Robert 
McDaniel, Steve McKenzie, Jimmy Price, Joey Smith, 
Adam Thornton, and the similarly situated employees, 

and within 3 days thereafter,
 notify them in writing that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458this has been done and that these discriminatory actions 
will not be used against them in any way. 
(g) Provide the Union with the reports listing manpower 
and man-hours worked, as required by the agreement. 
(h) Remit to the Union, with interest, the dues de-
ducted from unit employees™ wages, as required by the 

agreement. 
(i) Pay the delinquent medical and pension benefits, 
with interest, that have not been paid since April 2001, 

and reimburse unit employees for any expenses ensuing 
from its failure to make the payments, with interest, as 
set forth in the remedy section of this decision. 
(j) Grant pay raises and pay wage rates to the unit em-
ployees, as required by the agreement, and make the unit 
employees whole, with interest, for any losses suffered as 
a result of the Respondent™s unlawful conduct. 
(k) Use the Union™s hiring hall to hire employees for 
vacancies, as required by the agreement. 
(l) Offer immediate and full employment to those ap-
plicants who would have been referred to the Respondent 
by the Union as provided in the agreement were it not for 
the Respondent™s unlawful conduct, and make them 
whole for any loss of earnings and other benefits suffered 
by reason of the Respondent™s failure to hire them, with 
interest, in the manner set forth in the remedy section of 
this decision. 
(m) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records if
 stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
(n) Within 14 days after service by the Region, post at 
its facility in Jackson, Mississippi, copies of the attached 

notice marked ﬁAppendix.ﬂ
6  Copies of the notice, on 
forms provided by the Regional Director for Region 15, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, 
defaced or covered by any ot
her material.  In the event 
that, during the pendency of these proceedings, the Re-
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and 
former employees employed 
by the Respondent at any time since April 2001. 
(o) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-

ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
 APPENDIX  NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board had found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain collectively 
with International Association of Heat and Frost Insula-
tors & Asbestos Workers, AFLŒCIO, Local 114 as the 
exclusive collective-bargaining representative of the em-
ployees in the following unit: 
 All full time and part time insulators and applicators 
employed by us; excluding a
ll office clerical employ-
ees, guards, professional employees and supervisors as 
defined in the Act. 
 WE WILL NOT withdraw our recognition of the Union as 
the exclusive collective-bargaining representative of the unit employees. 
WE WILL NOT
 bypass the Union and deal directly with 
unit employees by negotiating with them regarding their 

health insurance benefits and rates of pay. 
WE WILL NOT promise employees benefits if they with-
draw their membership in the Union. 
WE WILL NOT solicit employees to withdraw their 
membership in the Union. 
WE WILL NOT solicit employees to persuade other em-
ployees to withdraw their membership in the Union. 
WE WILL NOT inform employees they were assigned to 
distant jobsite because of their union activities. 
 ATLAS INSULATION INCORPORATED 459WE WILL NOT
 inform employees that we are surveying 
their union activities. 
WE WILL NOT tell employees that we cannot trust our 
employees because they engaged in union activities. 
WE WILL NOT assign employees more onerous working 
conditions by assigning them 
to distant jobsites because they are union supporters. 
WE WILL NOT terminate or lay off employees because 
they engage in union and concerted activities. 
WE WILL NOT fail and refuse to provide the Union with 
reports listing manpower and man-hours worked, as re-
quired by the February 9, 2001 through June 30, 2002 col-
lective-bargaining agreement 
between us and the Union. 
WE WILL NOT fail and refuse to remit union dues de-
ducted from unit employees™ wages, as required by the 

agreement. 
WE WILL NOT fail and refuse to pay medical and pen-
sion benefits as required by the agreement. 
WE WILL NOT fail and refuse to grant pay raises and 
pay employee wage rates as required by the agreement. 
WE WILL NOT fail and refuse to use the Union™s hiring 
hall to hire employees, as 
required by the agreement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, on request meet and bargain with the Union 
as the exclusive collective-bargaining representative of 
the unit employees concerning their terms and conditions 
of employment and, if an
 understanding is reached, em-
body the understanding in a signed agreement. 
WE WILL reassign all employees who were assigned 
more onerous working conditions by being assigned to 
distant jobsites to the duties and conditions they had 
prior to September 2001. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Albert Dunawa
y, Ben Hawkins, George 
Hawkins, Phillip Jordan, Dennis McCullough, Robert 
McDaniel, Kenny Mixon Jr., Kimmy Mixon, and Joey 
Smith full reinstatement to their former jobs or, if those 
jobs no longer exist, to subs
tantially equivalent positions, without prejudice to their seniority or other rights and 
privileges previously enjoyed. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Steve McKenzie, Jimmy Price, Adam 
Thornton, and all other similarly situated employees laid 
off on October 31, 2001, full reinstatement to their for-
mer jobs or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or other rights and privileges previously enjoyed. 
WE WILL make whole, with interest, Albert Dunaway, 
Ben Hawkins, George Hawkins, Phillip Jordan, Dennis 

McCullough, Robert McDaniel, Steve McKenzie, Kenny 
Mixon Jr., Kimmy Mixon, Jimmy Price, Joey Smith, 
Adam Thornton, and the similarly situated employees, 

for any loss of earnings and other benefits suffered as a 
result of their unlawful terminations and layoffs. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful ter-

minations of Phillip Jordan, Kenny Mixon Jr., and 
Kimmy Mixon, and the unlawful layoffs of Albert 
Dunaway, Ben Hawkins, George Hawkins, Dennis 
McCullough, Robert McDaniel, Steve McKenzie, Jimmy 
Price, Joey Smith, Adam Thornton, and the similarly 
situated employees, and 
WE WILL, within 3 days thereaf-
ter, notify them in writing that this has been done and 
that these discriminatory actions will not be used against 
them in any way. 
WE WILL provide the Union with the reports listing 
manpower and man-hours worked, as required by the 

agreement. 
WE WILL remit to the Union, with interest, the dues de-
ducted from unit employees™ wages as required by the 

agreement. 
WE WILL pay the delinquent medical and pension bene-
fits, with interest, that have not been paid since April 

2001, and WE WILL reimburse unit employees for any 
expenses ensuing from our failure to make the payments, 
with interest. 
WE WILL grant pay raises and pay wage rates to the unit 
employees, as required by the agreement, and 
WE WILL make unit employees whole, with interest, for any losses 
suffered as a result of our failure to grant those pay raises 
and to pay employees the contractual wage rates. 
WE WILL use the Union™s hiring hall to hire employees 
for vacancies, as required by the agreement. 
WE WILL offer immediate and full employment to those 
applicants who would have been referred to us by the 
Union were it not for our unlawful conduct, and 
WE WILL make them whole for any loss of earnings and other 
benefits suffered by reason of our failure to hire them, 
with interest. 
 ATLAS INSULATION, INC.  